783 N.W.2d 108 (2010)
James YKIMOFF, Plaintiff-Appellee,
v.
W.A. FOOTE MEMORIAL HOSPITAL, Defendant-Appellant, and
David Eggert, M.D. and David Prough, M.D., Defendants.
Docket No. 139561. COA No. 279472.
Supreme Court of Michigan.
June 23, 2010.

Order
On order of the Chief Justice, the motion by the Michigan Association for Justice for leave to file a brief amicus curiae in this case is GRANTED. Motions by the parties for extension of the time for filing their supplemental briefs are considered and they are GRANTED.